DETAILED ACTION
1.	This office action is in response to communication filed on 05/17/2022. Claims 1, 10, and 18 have been amended. Claims 2, 11, and 19 have been canceled. Claims 1, 3-10, 12-18 and-20 are pending this application.

Response to Arguments
2.	With respect to amended claim(s) 1, 10 and 18; applicant's arguments filed 05/17/2022 have been fully considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 5, 6, 8-10, 14, and 16-18, are rejected under 35 U.S.C are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. Pub. No. 2019/0251418 above, and further in view of Pell et al. Pub. No. 2014/0167987.
Regarding claim 1. Fig. 1 and Fig. 4 of Nakanishi et al. discloses a system  (1) to compress weights of a layer of a neural network (paragraph 0044), the system (1) comprising: a processor (10) programmed to initiate executable operations comprising: configuring, using the processor (10), the weights of a layer as a tensor (paragraph 0036) having a tensor size of H x W x C (Fig. 4 disclose tensor 310 having   W x H x 3 Channels )  in which H represents a height of the tensor (Fig. 4 disclose tensor W x H x Channels)  , W represents a width of the tensor (Fig. 4 disclose tensor W x H x Channels), and C represents a number of channels of the tensor (Fig. 4 disclose tensor W x H x Channels); formatting (64, 128, , 256, 512 in Fig. 4) the tensor (310 in Fig. 4 ) into at least one block of values (C3, C4, C5 in Fig. 4) ; and encoding  (316, 317in Fig. 4) the at least one block (C3, C4, C5 in Fig. 4)  independently from other blocks (C3, C4, C5 in Fig. 4) of the tensor (310 in Fig. 4) using at least one lossless compression mode (paragraph 0062). However, Nakanishi et al. does not disclose the lossless compression (paragraph 0062) mode is selected from a group including Sparse-Exponential- Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, and Sparse fixed length encoding. 
Fig. 13 of Pell et al. discloses a lossless compression mode (paragraph 0056) comprising encoding mode (paragraph 0004 “The present disclosure encodes a fixed-length “) is selected as Sparse fixed length encoding (paragraph 0004 “input is a fixed-length sequence of numbers with a high occurrence of zeroes means that the input can be encoded as a sparse vector as opposed to traditional run-length encoding”).
 Nakanishi et al. and Pell et al.  are common subject matter for lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pell et al. into Nakanishi et al. for the purpose of providing fixed-length encoded as sparse vector for controlling decompression and does not need to maintain large buffers to sustain high throughput (paragraph 0004 of Pell et al.).
Regarding claim 5. Nakanishi et al. combined with Pell et al. as applied to claim 1 above, Fig. 4 of Nakanishi et al further discloses wherein the processor is further programmed to initiate executable operations comprising quantizing values (316) of the weights (weights of C3, C4, C5) to form quantized weights before configuring the weights (C3, C4, C5) as a tensor (paragraph 0036).  
Regarding claim 6. Nakanishi et al. combined with Pell et al. as applied to claim 1 above, Fig. 13 of Nakanishi et al. further discloses wherein the processor is further programmed to initiate executable operations comprising transforming (Division) values of the weights (1310) to a smaller domain (1332) before configuring the weights as a tensor (1341, 1342, 1343, 1344).  
Regarding claim 8. Nakanishi et al. combined with Pell et al. as applied to claim 1 above, Fig. 14 of Nakanishi et al. further discloses wherein the executable operations further comprise outputting the at least one block encoded as a bit stream (binary code).  
Regarding claim 9. Nakanishi et al. combined with Pell et al. as applied to claim 1 above, Fig. 3 of Nakanishi et al.  further discloses wherein executable operations further comprise: decoding (22) the at least one block (220) independently from other blocks (other blocks of 220)  of the tensor (paragraph 0036) using at least one decompression mode  (222) corresponding to the at least one compression mode (122 in Fig. 2) used to compress the at least one block (120 in Fig. 2); and deformatting the at least one block (224) into a tensor having the size of H x W x C  (Fig. 4 disclose tensor W x H x Channels).
Regarding claim 10. Fig. 1 disclose  a method to compress weights of a neural network (paragraph 0044), the method comprising: configuring, using a processor (10), the weights of a layer as a tensor (paragraph 0036)  having a tensor size of H x W x C (Fig. 4 disclose tensor 310 having   W x H x 3 Channels )  in which H represents a height of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), W represents a width of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), and C represents a number of channels of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ); formatting (64, 128, , 256, 512 in Fig. 4)  the tensor into at least one block of values (C3, C4, C5 in Fig. 4); and encoding (316, 317in Fig. 4)  the at least one block (C3, C4, C5 in Fig. 4)   independently from other blocks (C3, C4, C5 in Fig. 4)  of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels )   using at least one lossless compression mode (paragraph 0062).  
Fig. 13 of Pell et al. discloses a lossless compression mode (paragraph 0056) comprising encoding mode (paragraph 0004 “The present disclosure encodes a fixed-length “) is selected as Sparse fixed length encoding (paragraph 0004 “input is a fixed-length sequence of numbers with a high occurrence of zeroes means that the input can be encoded as a sparse vector as opposed to traditional run-length encoding”).
 Nakanishi et al. and Pell et al.  are common subject matter for lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pell et al. into Nakanishi et al. for the purpose of providing fixed-length encoded as sparse vector for controlling decompression and does not need to maintain large buffers to sustain high throughput (paragraph 0004 of Pell et al.).

Regarding claim 14. Nakanishi et al. combined with Pell et al.  as applied to claim 10 above, Fig. 4 of Nakanishi et al. further discloses wherein the processor (Fig. 4) is further programmed to initiate executable operations comprising quantizing values (316) of the weights (weights of C3, C4, C5) to form quantized weights before configuring the weights (C3, C4, C5) as a tensor (paragraph 0036).  
Regarding claim 16. Nakanishi et al. combined with Pell et al. applied to claim 10 above, Fig. 14 of Nakanishi et al. further discloses wherein the executable operations further comprise outputting the at least one block encoded as a bit stream (binary code).  
Regarding claim 17. Nakanishi et al. combined with Pell et al. applied to claim 10 , Fig. 3 of Nakanishi et al.  further discloses wherein executable operations further comprise: decoding (22) the at least one block (220) independently from other blocks (other blocks of 220)  of the tensor (paragraph 0036) using at least one decompression mode  (222) corresponding to the at least one compression mode (122 in Fig. 2) used to compress the at least one block (120 in Fig. 2); and deformatting the at least one block (224) into a tensor having the size of H x W x C  (Fig. 4 disclose tensor W x H x Channels).
Regarding claim 18. Fig. 2 and Fig. 3 of Nakanishi et al. discloses a method to decompress encoded weights of a neural network (paragraph 0044), the method comprising: decompressing (22), using a processor (12, 22) an encoded block (220) of values of a bitstream (Fig. 14 binary code) representing values of weights (weights of 220) to form at least one decompressed block of values (224), the decompressed block of values (values 224) being independently decompressed (223) from other blocks (other blocks of 220) of the weights (weights of 220) using at least one decompression mode (222) corresponding to at least one lossless compression mode (paragraph 0062) used to compress the at least one block (Fig. 2); and deformatting  (see Fig. 18 for decompressing) the decompressed block (1821, 1831, 1841, 1841 decompressed blocks)  to be part of a tensor  (1810, 1820, 1830, 1840) having a size of H x W x C in which H represents a height of the tensor (1810, 1820, 1830, 1840), W represents a width of the tensor (Width of tensor 1810, 1820, 1830, 1840), and C (Channels of 1810, 1820, 1830, 1840) represents a number of channels (4 channels of tensor 1810, 1820, 1830, 1840) of the tensor (1850), the tensor (1810, 1820, 1830, 1840) being the decompressed  (weights of each tensor 1810, 1820, 1830, 1840) . 
However, Nakanishi et al. does not disclose the lossless compression (paragraph 0062) mode is selected from a group including Sparse-Exponential- Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Exponent-Mantissa encoding, Fixed length encoding, and Sparse fixed length encoding. 
Fig. 13 of Pell et al. discloses a lossless compression mode (paragraph 0056) comprising encoding mode (paragraph 0004 “The present disclosure encodes a fixed-length “) is selected as Sparse fixed length encoding (paragraph 0004 “input is a fixed-length sequence of numbers with a high occurrence of zeroes means that the input can be encoded as a sparse vector as opposed to traditional run-length encoding”).
 Nakanishi et al. and Pell et al.  are common subject matter for lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pell et al. into Nakanishi et al. for the purpose of providing fixed-length encoded as sparse vector for controlling decompression and does not need to maintain large buffers to sustain high throughput (paragraph 0004 of Pell et al.).
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. combined with Pell et al. as applied to claims 1 and 10 above, and further in view of Wang et al. Pub. No. 2021/0125070.
Nakanishi et al. combined with Pell et al.  as applied to claims 1 and 10 above does not discloses wherein the processor is further programmed to initiate executable operations comprising pruning the weights to form pruned weights before configuring the weights as a tensor.  
Fig. 10 of Wang discloses a weight tensor from a neural network to be compressed (paragraph 0005) comprising programmed to initiate executable operations (1004-1022) comprising pruning the weights (Fig. 6A-6D) to form pruned weights before configuring the weights as a tensor (paragraph 0075).   
Nakanishi et al./ Pell et al. and Wang are common subject matter for compressing neural network; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Wang into Nakanishi et al. for the purpose of providing a compressed neural network with increased inference speed and lower power consumption (paragraph 0002 of Wang). 
 
7.	Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. combined with Pell et al. as applied to claim 1 above, and further in view of Durham et al. Pub. No. 2016/0092702. 
Fig. 2 of Nakanishi et al. combined with Pell et al. as applied to claim 1 above discloses wherein encoding (14) the at least one block (12) to generate encoded data (compressed data output from 14) but does not disclose generating a metadata structure indicating an address in memory of each encoded block. 
Fig. 2 of Durham et al. disclose wherein encoding (152) the at least one block (205) further comprises generating a metadata structure (205 metadata) indicating an address in memory (202) of each encoded block (206).
Nakanishi et al. / Pell et al. and Durham are common subject matter of encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Durham into Nakanishi et al./  Pell for the purpose providing allocated encoded data in memory (paragraph 0017 of Durham). 

8.	Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. combined with Pell et al. as applied to claims 1, 10 and 18 above, and further in view of Ekman U.S. patent No. 7,447,814.
	With respect to claim 3, Nakanishi et al. combined with  Pell et al. as applied to claim 1 discloses lossless compression (paragraph 0062 of Nakanishi et al.) of the tensor (paragraph 0036 of Nakanishi et al.); however do not discloses above do not disclose wherein the at least one lossless compression mode selected to encode the at least one block is different from a lossless compression mode selected to encode another block of the tensor, and wherein the at least one block is encoded independently from other blocks of the tensor using a plurality of the lossless compression modes.
Fig. 6 of Ekman further discloses a lossless compression (Title “Loss-Less Memory Data compression”) wherein the at least one lossless compression mode (Plurality of compressors mode 56s) selected (72 select of Multiplexer 52) to encode  (56) at least one block (Tranform 0..Transfom n data blocks 54) is different (different in size 0…n)  from a lossless compression mode selected  (multiplexer 52) to encode another block  (another block of Transform 0…n data blocks), and wherein the at least one block (Transform …0 data block) is encoded independently (Compressor size 0 independent from Compressor sizen)  from other blocks (other block Transform n data block) using a plurality of the lossless compression modes (plurality of compressor 0……compressor size n modes). 
Nakanishi et al. / Pell et al. and Ekman are common subject matter of lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ekman into Nakanishi et al./ Pell for the purpose providing efficiencies in data compression (Col. 3 lines 6-7 of Ekman).

With respect to claim 12, Nakanishi et al. combined with  Pell et al. as applied to claim 10 above  discloses lossless compression (paragraph 0062 of Nakanishi et al.) of the tensor (paragraph 0036 of Nakanishi et al.); however, do not discloses wherein the at least one lossless compression mode selected to encode the at least one block is different from a lossless compression mode selected to compress another block of the tensor, and wherein encoding the at least one block further comprises encoding the at least one block independently from other blocks of the tensor using a plurality of the lossless compression modes. 
Fig. 6 of Ekman further discloses a lossless compression (Title “Loss-Less Memory Data compression”) wherein the at least one lossless compression mode (lossless compressor size 0) selected (72 select of Multiplexer 52) to encode (compressing of 56)  the at least one block (transform 0 data block) is different (different in compressor)  from a lossless compression mode (lossless compression of compressor size n) selected  (multiplexer 52) to compress (Compressor)  another block (Transform n data block) and wherein encoding (compressing of 56)  the at least one block (transform 0 data block) further comprises encoding (compressing size 0)  the at least one block (transform 0 data block)  independently (compressing size 0 independent from compressing size n)  from other blocks (transform 1…n data blocks) using a plurality of the lossless compression modes (plurality of compressor 0……compressor size n modes). 
Nakanishi et al./Pell et al. and Ekman are common subject matter of lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ekman into Nakanishi et al./ Pell for the purpose providing efficiencies in data compression (Col. 3 lines 6-7 of Ekman).
 
Regarding claim 20. Nakanishi et al. combined with  Pell applied to claim 18 above, Fig. 2 and Fig. 3 Nakanishi et al. further comprising: configuring, using the processor (12, 22), the weights as a tensor (paragraph 0036) having a tensor size of H x W x C in which H represents a height of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), W represents a width of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), and C represents a number of channels of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ); formatting (64, 128, , 256, 512 in Fig. 4) the tensor (310 in Fig. 4 ) into at least one block of values (C3, C4, C5 in Fig. 4) ; and encoding  (316, 317in Fig. 4) the at least one block (C3, C4, C5 in Fig. 4)  independently from other blocks (C3, C4, C5 in Fig. 4) of the tensor (310 in Fig. 4) using at least one lossless compression mode (paragraph 0062).
However, Nakanishi et al. / Pell do not disclose and encoding the at least one block independently from other blocks of the tensor using at least one lossless compression mode, wherein the at least one lossless compression mode selected to compress the at least one block is different from a lossless compression mode selected to compress another block of the tensor, and wherein compressing the at least one block further comprises compressing the at least one block independently from other blocks of the tensor using a plurality of the lossless compression modes.
Fig. 6 of Ekman further discloses a lossless compression (Title “Loss-Less Memory Data compression”) wherein the at least one lossless compression mode (lossless compressor size 0) selected (72 select of Multiplexer 52) to encode (compressing of 56)  the at least one block (transform 0 data block) is different (different in compressor)  from a lossless compression mode (lossless compression of compressor size n) selected  (multiplexer 52) to compress (Compressor)  another block (Transform n data block) and wherein encoding (compressing of 56)  the at least one block (transform 0 data block) further comprises encoding (compressing size 0)  the at least one block (transform 0 data block)  independently (compressing size 0 independent from compressing size n)  from other blocks (transform 1…n data blocks) using a plurality of the lossless compression modes (plurality of compressor 0……compressor size n modes). 
Nakanishi et al. / Pell et al. and Ekman are common subject matter of lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ekman into Nakanishi et al./ Pell for the purpose providing efficiencies in data compression (Col. 3 lines 6-7 of Ekman).


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/14/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845